UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DORA BROWN,

                            Plaintiff,
                                                       19 Civ. 6328 (KPF)
                     -v.-

AUTOMATTIC; BLUEHOST; and                            ORDER OF SERVICE
TWITTER,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff, appearing pro se, brings this action invoking the Court’s federal

question and diversity jurisdiction and alleging that Defendants committed

breach of contract, fraud, and other state-law claims. By order dated

August 21, 2019, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis.

      Because Plaintiff has been granted permission to proceed IFP, she is

entitled to rely on the Court and the U.S. Marshals Service to effect service.

Walker v. Schult, 717 F.3d 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C.

§ 1915(d) (“The officers of the court shall issue and serve all process . . . in

[IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service

to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the

Federal Rules of Civil Procedure generally requires that the summons and

complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served the summons and complaint until

the Court reviewed the complaint and ordered that a summons be issued. The
Court therefore extends the time to serve until 90 days after the date the

summons is issued. If the complaint is not served within that time, Plaintiff

should request an extension of time for service. See Meilleur v. Strong, 682

F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to

request an extension of time for service); see also Murray v. Pataki, 378 F.

App’x 50, 52 (2d Cir. 2010) (summary order) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant,

the Marshals’ failure to effect service automatically constitutes ‘good cause’ for

an extension of time within the meaning of Rule 4(m).”).

      To allow Plaintiff to effect service on Defendants Automattic Inc.,

Bluehost, and Twitter through the U.S. Marshals Service, the Clerk of Court is

instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(“USM-285 form”) for each of these defendants. The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the

paperwork necessary for the Marshals Service to effect service upon these

defendants.

      Plaintiff must notify the Court in writing if her address changes, and the

Court may dismiss the action if Plaintiff fails to do so.

                                   CONCLUSION

      The Clerk of Court is directed to mail a copy of this order to Plaintiff,

together with an information package.




                                          2
      The Clerk of Court is further instructed to complete the USM-285 forms

with the addresses for Automattic Inc., Bluehost, and Twitter and deliver all

documents necessary to effect service to the U.S. Marshals Service.

      SO ORDERED.

Dated: January 16, 2020
       New York, New York

                                                    KATHERINE POLK FAILLA
                                                   United States District Judge




 A copy of this Order was mailed by Chambers to:
  Dora I. Brown
  14 East 28th Street
  #236
  New York, NY 10016




                                            3
     DEFENDANTS AND SERVICE ADDRESSES

Automattic Inc.
60 29th Street, #343
San Francisco, CA 94110

Bluehost
c/o Endurance International Group
10 Corporate Drive, Suite 300
Burlington, MA 01803

Twitter, Inc.
245 West 17th Street
New York, NY10011
